Citation Nr: 0946008	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in October 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he participated in direct combat 
with the enemy.  His unit came under and returned enemy fire 
on several occasions, he contends, and he was present when 
fellow service members were severely injured, if not killed, 
and required emergency treatment and hospitalization.  The 
Veteran has been unable to recall the names of service 
members who were injured or killed.  Nevertheless, his 
allegations that his unit came under enemy attack must be 
researched to determine whether the stressor may be verified.  

The Veteran's DD Form 214, Report of Transfer or discharge, 
reflects that his last duty assignment in Vietnam was as an 
infantryman, assistant gunner, Company B, 2/5 (2nd battalion, 
5th Cavalry Brigade), 1st Cavalry Division.  The history of 
the unit, during the period of the Veteran's assignment of 
that unit, should be obtained.  It appears that the Veteran 
was stationed in Vietnam with that unit from December 1969 to 
May 1970, when he was evaluated for complaints of stomach 
pain, and was transferred to the 93rd Evacuation Hospital.  
Although the Veteran returned to his unit after medical 
evaluation, it appears from the service treatment records 
that he remained with the unit only a few weeks before he 
again required treatment for his ulcer disorder, apparently 
leaving his unit in September 1970.  It is clear that the 
Veteran's ulcer disorder resulted in his service discharge in 
November 1970.  However, the dates when the Veteran was 
performing duties in his military occupational specialty 
(MOS) and the dates when the Veteran was not performing his 
MOS due to medical treatment are not clear.  Further 
development is required before completion of adjudication, 
unless the claim may be granted without such development.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete 
service administrative and personnel 
records, and determine when the Veteran 
was with his duty unit performing his 
MOS and when he was assigned to other 
units for medical treatment from the 
National Personnel Records Center.  
Separately-filed records, to include 
mental health records, records of 
psychiatric evaluation or treatment, 
and UCMJ (military justice) records 
should also be requested.  

If the requested records do not 
indicate where the Veteran was 
stationed and when he was performing 
his MOS, then unit records such as 
muster logs, sick roll records, and the 
like should be requested.

2.  Obtain a complete record of the 
Veteran's outpatient VA clinical 
records since October 2008, and 
inpatient records, if any.  Obtain any 
available list of the Veteran's 
outpatient appointments.  Include the 
list with the outpatient records.

3.  The Veteran should be afforded the 
opportunity to submit or identify any 
records of non-VA treatment of a 
psychiatric disorder since October 
2008, or any other relevant private 
treatment record not yet associated 
with the claims file.

4.  The Veteran should be afforded an 
opportunity to submit any information 
he has that might be relevant to 
establish his claim that he was in 
combat, or was exposed to combat 
stressors such as enemy fire, or 
assisted in loading wounded service 
members into helicopters or other 
vehicles for medical transportation out 
of the base, or similar stressor 
activities.  

5.  Obtain unit history relevant to the 
periods when the Veteran was performing 
his MOS.  Obtain records which disclose 
whether the unit with which the Veteran 
performed his MOS engaged in combat, 
whether the location to which the 
Veteran's unit was assigned came under 
enemy attack or rocket or mortar fire 
while the Veteran was stationed with 
the unit, and records which disclose 
the activities of the unit/s to which 
the Veteran was assigned, by consulting 
the U.S. Army and Joint Services 
Records Research Center (JSRRC) 
stressor verification database, Army 
Military History Institute, Army Center 
Of Military History, including online 
bookshelves, or by sending a written 
request to JSRRC, Kingman Building, 
Room 2C08, 7701 Telegraph Road, 
Alexandria, VA  22315-3802.  Obtain 
reports such as unit and organizational 
histories, daily staff journals, 
operational reports-lessons learned, 
after-action reports, monthly summary 
and reports, or yearly summaries and 
reports.  

6.  If any stressor is verified, a 
summary of the verified stressor(s) 
must be prepared.  The Veteran must be 
afforded VA psychiatric examination.  
In the written examination report, the 
examiner should discuss review of the 
claims file, private clinical records, 
VA clinical records, and the verified 
stressors, as specified in the prepared 
summary.  The examiner should assign a 
diagnosis for each psychiatric disorder 
present.  If a diagnosis of PTSD is not 
assigned, the examiner(s) should 
specify which criteria in DSM-IV for 
PTSD are not met.  For each psychiatric 
disorder present, to include PTSD or an 
anxiety disorder or both, the examiner 
must answer the following question:  Is 
it at least as likely as not (a 50 
percent likelihood, or greater) that 
the psychiatric disorder is a result of 
the Veteran's service?  

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language 
"likely," "unlikely" or "at least as 
likely as not."  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

7.  When all directed development has 
been conducted, and necessary records 
have been associated with the claims 
file(s), readjudicate the claim on 
appeal.  If such action does not 
resolve the appeal, a supplemental 
statement of the case should 


be issued to the appellant and his 
representative.  An appropriate period 
of time should be allowed for response. 

Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.  
The appellant has the right to submit additional 
evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


